Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 08/30/2022. Claims 1-8, 10-12, 16, 18 and 20 are amended. Claims 1-20 are currently pending in the application.
Drawings
The drawings are objected to because figures 1A-1B include software screenshots with excessive shading that obscures the text of the drawings making them difficult to understand and reproduce. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent as required under MPEP §608.01(f) and CFR 1.84.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claims 15 and 17, it is unclear which “display device” the recitation of “the display device” is referring to in view of recitation of “one or more display devices” in parent claim 11.  As a result, the metes and bounds of the claims cannot be discerned.
	In view of the above rejections under 35 U.S.C. 112(b), claims 15 and 17 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method for assisting with a math problem comprising”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A method for assisting with a math problem comprising the following performed by one or more computing devices:
A method is a process, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.”).
The one or more computing devices are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
[L1]  acquiring, by an image capturing device, an image including at least a first question of the math problem via a communication connection to the image capturing device
The image capturing device and communication connection are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Acquiring an image is insignificant extra-solution activity (i.e., data gathering).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L2]  identifying a first region in the image where the first question is located based on the image a first region in the image where the first question is located based on the image and a pre-trained first neural network model
The pre-trained first neural network model is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Identifying a first region in the image… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L3]  identifying characters in the first region based on the first region and a pre-trained second neural network model, so as to obtain the first question
The pre-trained second neural network model is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Identifying characters in the first region in the image… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L4]  determining a type of the first question based on the first question and a pre-trained third neural network model
The pre-trained third neural network model is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Determining a type of the first question based on the first question… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5]  in response to the type of the first question is a calculation question, generating a first answer of the calculation question
Generating a first answer of the calculation question in response to the type of the first question is a calculation question is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L6]  and generating a step-by- step problem solving process of the calculation question based on a problem solving rule corresponding to the calculation problem
Generating a step-by- step problem solving process of the calculation question based on a problem solving rule corresponding to the calculation problem is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  and sending, to a display device, the first question and/or the first region
The display device is an additional element – generic computer component. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Sending, to a display device, the first question and/or the first region is insignificant extra-solution activity (i.e., data transmission/presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L8]  and sending, to the display device, the first answer and the step-by-step problem solving process via a communication connection to the display device
The display device and communication connection are additional elements – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Sending, to the display device, the first answer and the step-by-step problem solving process is insignificant extra-solution activity (i.e., data transmission/presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the one or more computing devices, image capturing device, communication connection, pre-trained first neural network model, pre-trained second neural network model, pre-trained third neural network model and display device, and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the one or more computing devices, image capturing device, communication connection, pre-trained first neural network model, pre-trained second neural network model, pre-trained third neural network model and display device which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: for example ¶ 3:…a test paper or homework may be corrected using an electronic device such as a smartphone…; ¶ 18: Techniques, methods and apparatus as known by one of ordinary skill in the relevant art may not be discussed in detail, but are intended to be regarded as a part of the specification where appropriate; ¶ 21:… a display screen (such as a television screen, a computer screen, a pad screen or a learning machine screen, etc.); ¶ 19:…the first and second electronic devices may be the same device or may be different devices; ¶ 21:…image capturing device may include a camera, an imaging module, an image processing module and the like, and may also include a communication module or the like for receiving or downloading images; ¶ 23: The first neural network model may be trained in advance using a large number of training samples, in accordance with the above-described input and output, by any known method…the first neural network may be any known neural network, such as a deep residual network, a recursion neural network, or the like; ¶ 26:…The second neural network model may be trained in advance using a large number of training samples, in accordance with the above-described input and output, by any known method…The second neural network may be any known neural network…; ¶ 27:… The third neural network model may be obtained by pre-training a third neural network by any known method using a large number of training samples based on the above-mentioned input and output. The third neural network may be any known neural network, such as a deep convolutional neural network or the like; ¶ 28:… The fourth computing device for generating the first answer may be any known calculation engine; ¶ 36:…as is well known, in the example of the above-described step-by-step problem solving process, the step of canceling denominator(s) is usually to multiply both sides of the equation by the least common multiple of the two denominators (for example, in the above example, the least common multiple of the denominators 3 and 5 is 15)…; ¶ 47:…The training method of the fourth neural network model may be similar to the training method of the second neural network model…; ¶ 48:…The two-dimensional feature vector may be a feature map, which may be generated by any method known in the art, for example, by using a deep convolutional neural network to process the image region where the math word question is located…The fifth neural network model may be obtained by pre-training the fifth neural network by any known method using a large number of training samples according to the above-mentioned input and output. The fifth neural network may be any known neural network, such as a deep convolutional neural network or the like…; ¶ 63:…The network 450 may be any wired or wireless network, and may also include cables…; ¶ 65:…The network 450 may utilize standard communication protocols such as Ethernet, WiFi, and HTTP, proprietary protocols for one or more companies, and various combinations of the foregoing… not limited to any particular manner of information transfer; ¶ 66:…Each of the one or more electronic devices 420, the one or more computing devices 430, and the one or more remote servers 440 may be a personal computing device intended for use by a user or a commercial computing device used by an enterprise, and having all components typically used in conjunction with personal computing devices or commercial computer devices, such as central processing units (CPUs), memories that store data and instructions (e.g., RAM and internal hard drives), and one or more I/O devices such as displays (e.g., a monitor with a screen, a touch screen, a projector, a television, or another device operable to display information), a mouse, a keyboard, a touch panel, a microphone, a speaker, and/or a network interface device. The one or more electronic devices 420 may further include one or more cameras for capturing still images or recording video streams and all components for connecting these elements to each other…; ¶ 71: the subject matter described herein is not limited by any particular data structure; ¶ 72: The one or more processors 510 may be any conventional processor, such as a commercially available central processing unit (CPU), graphics processing unit (GPU), and the like…The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned one or more computing devices, image capturing device, communication connection, pre-trained first neural network model, pre-trained second neural network model, pre-trained third neural network model and display device are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the one or more computing devices, image capturing device, communication connection, pre-trained first neural network model, pre-trained second neural network model, pre-trained third neural network model and display device in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	The published Specification merely refers to the one or more computing devices, image capturing device, communication connection, pre-trained first neural network model, pre-trained second neural network model, pre-trained third neural network model and display device at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the one or more computing devices, image capturing device, communication connection, pre-trained first neural network model, pre-trained second neural network model, pre-trained third neural network model and display device are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 1/Revised 2019 Guidance Table above, the “acquiring an image” step [1], “sending, to a display device” [7], and “sending, to a display device” [8] represent insignificant extra-solution activity (i.e., data gathering, transmission/presentation) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The claims do no more than describe desired functions or outcomes, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The published Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of [1] acquiring, [2] identifying, [3] identifying, [4] determining, [5] generating, [6] generating, [7] sending to a display device, and [8] sending to the display device is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 11 is a system for assisting with a math problem comprising: one or more image capturing devices configured to capture an image including at least a first question of the math problem; one or more memories configured to store one or more neural network models that are pre-trained; one or more computing devices configured to: perform steps comparable to those of representative claim 1. Accordingly, independent claim 11 is rejected similarly to independent claim 1.
	Independent claim 20 is a system for assisting with a math problem comprising: one or more processors; and one or more memories configured to store a series of computer executable instructions and one or more neural network models that are pre-trained, wherein the series of computer executable instructions, when executed by the one or 20more processors, cause the one or more processors to perform steps comparable to those of representative claim 1. Accordingly, independent claim 20 is rejected similarly to representative claim 1.
	In regard to the dependent claims:  
	Dependent claims 2-10 and 12-19 include all the limitations of independent claims 1 and 11 from which they respectively depend and, as such, recite the same abstract idea(s) noted above for independent claims 1 and 11. The additional elements of the dependent claims, for example, the display device (claims 4-8, 15 and 17), pre-trained first neural network model (claims 8 and 10), pre-trained second neural network model (claim 10), pre-trained fourth neural network model (claim 8), and pre-trained fifth neural network model (claim 10), display device  (claims 4-8, 10 and 15, 17, one or more display devices (claims 13-18) are recited as generic computer components performing generic computing. Dependent claims 2-10 and 12-19 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 2-10 and 12-19 integrates the judicial exception into a practical application. While dependent claims 2-10 and 12-19 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-10 and 12-19 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Drawings
	The drawings submitted 08/30/2022 do not resolve the previously noted issues. 
Claim Rejections under 35 U.S.C. § 112
	The previous claim rejections under 35 U.S.C § 112(b) are withdrawn in view
of Applicant's amendment and remarks. However, Applicant's amendment raises new issues under 35 U.S.C. § 112(b) as noted in the rejections above not repeated herein.
Claim Rejections under 35 U.S.C. § 101
	Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argues that the “claims have been amended to add the limitation of
"acquiring, from an image capturing device, ... via a communication connection to the
image capturing device", and "sending, to a display device, ... via a communication
connection to the display device", which preclude the respective steps from being
performed in a person's mind”. Applicant’s arguments are not persuasive because Applicant has not provided any reason or evidence to support the above assertion. Attorney argument cannot take the place of evidence in the record. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Nonetheless, the additional elements noted in Applicant’s arguments are recited in the claims as generic computer components used in their ordinary capacity to acquire, send/display information with no improvement to computers or other technology as the steps of acquiring, sending/displaying data are classic examples of insignificant extra-solution activity. See, e.g., Bilski, 545 F.3d at 963. 
	Applicant then argues “the claimed invention results in a transformation of an image including at least a first question of the math problem to the first question and/or the first region, the first answer and the step-by-step problem solving process. Advantageously, the claimed invention, by providing the first answer and the step-by-step problem solving process to the display device, is convenient for the user to easily understand the problem solving method through the step-by-step problem solving process. Accordingly, the invention has a practical application”. Applicant’s arguments are not persuasive. Applicant has not provided any evidence that the asserted convenience constitutes an improvement to computers or other technology. Additionally, as previously noted, presentation of step-by-step solutions to math problems are ubiquitous as they are generally readily available in publications. The additional elements recited in the claims, for example, the “image capturing device”, “communication connection” and “image capturing device", and "display device” are merely generically-recited computer components that do “no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Eligibility Guidance, 84 Fed. Reg. at 55; see also Bilski, 561 U.S. at 610–11 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.’”) (quoting Diehr, 450 U.S. at 191–92).
In view of the foregoing, the Examiner maintains that the claims are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections under 35 USC § 103
	The previous rejections of the claims under 35 U.S.C. § 103 are withdrawn in view of Applicant’s amendment, arguments and remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715